ORDER
PER CURIAM:
Susan M. Moore appeals from her conviction of distribution of a controlled substance *449near a school, section 195.214, RSMo 1994, and possession of a controlled substance, section 195.202, RSMo 1994. Ms. Moore was sentenced as a prior offender, section 558.016, RSMo 1994, to concurrent terms of fifteen and seven years imprisonment, respectively. She claims four points of error allegedly made during trial: (1) the trial court failed to exclude sua sponte an alleged hearsay statement; (2) her defense counsel questioned her about alleged privileged communications in court; (3) the trial court did not exclude sua sponte police testimony about known drug users visiting Ms. Moore at the scene of her arrest; and (4) the verdict finding instruction was erroneous.
The judgment of convictions is affirmed. Rule 30.25(b).